Citation Nr: 1111474	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  04-41 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cancer of the base of the tongue, with metastasis to the lymph node.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In March 2007, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is associated with the claims file.  

This appeal was previously remanded by the Board in order to schedule the Veteran a Travel Board hearing.  The Veteran was notified of the scheduled hearing in December 2010; however, as discussed below, the Veteran withdrew his appeal on the date of the scheduled hearing.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement on a VA Form 21-4138, withdrawing his appeal as to the issue of entitlement to service connection for cancer of the base of the tongue, with metastasis to the lymph node.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for cancer of the base of the tongue, with metastasis to the lymph node have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

On the Veteran's December 2004 substantive appeal, via VA Form 9, he requested to testify before a Veterans Law Judge (VLJ) at a Travel Board hearing at the RO.  See 38 C.F.R. § 20.700 (2010).  In March 2007, the Veteran testified before a VLJ who is no longer employed by the Board (retired).  In May 2010, the Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  The RO requested that the Veteran indicate whether he wished to have another hearing and, in June 2010, the Veteran responded that he indeed wanted another Travel Board hearing.  

Accordingly, in June 2010, the Board remanded this appeal in order for the RO to schedule the Veteran for a Travel Board hearing.  The Veteran was scheduled a Travel Board hearing in January 2011; however, in January 2011, the Veteran submitted a statement on VA Form 21-4138 indicating that he wished to withdraw all issues currently on appeal because he was satisfied with his current award of compensation being paid at the 100 percent rate.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2010).

Because the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for cancer of the base of the tongue, with metastasis to the lymph node, there remain no allegations of error of fact or law for appellate consideration on that issue.  Therefore, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to entitlement to service connection for cancer of the base of the tongue, with metastasis to the lymph node, and that issue is dismissed without prejudice.

ORDER

The appeal as to the issue of entitlement to service connection for cancer of the base of the tongue, with metastasis to the lymph node is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


